Title: To James Madison from John Montgomery, 7 January 1804 (Abstract)
From: Montgomery, John
To: Madison, James


7 January 1804, Alicante. Is sorry to have to address JM on the subject of the loss of the Philadelphia at Tripoli, of which event he assumes JM has been informed. “And As of course Your Excellency Will take the earliest measures for to treat With that Regency for the ransom of the Unhappy men Who have fallen into Slavery I beg leave to make a tender of my personal services there in Any Way that may tend to procure them their liberty. I having resided 20 Years in Commerce in this City have acquired some of the Languages of Europe and a competent knowledge of the manners & customs of Barbary With the means of negotiation for any sums that may be necessary for the above business.”
 

   
   RC (DNA: RG 59, CD, Alicante, vol. 1). 1 p.; docketed by Wagner as received 29 Mar. Montgomery wrote a nearly identical letter to JM on 30 Jan. 1804 (DNA: RG 59, LAR, 1801–9, filed under “Montgomery”; 1 p.).


